     Case 1:16-mc-00405-LGS-SN Document 330 Filed 07/30/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

 KEITH STANSELL, et al.                        CASE NO.: 1:16-mc-405-LGS-SN
                                               Related Case No. 1:18-mc-545-LGS-SN


        Plaintiffs,

        v.

 REVOLUTIONARY ARMED
 FORCES OF COLOMBIA (FARC); et al.,


        Defendants,

        v.

CITIBANK, N.A.,
EQUINITI TRUST COMPANY,
SUMITOMO MITSUI BANKING CORP.

      Turnover Respondents/Third-Party Plaintiffs.
__________________________________________/

KEITH STANSELL, MARC GONSALVES, THOMAS HOWES,
JUDITH JANIS, CHRISTOPHER JANIS, MICHAEL JANIS,
JONATHAN JANIS, OLIVIA PESCATORE, JOSH PESCATORE,
JADA PESCATORE, JARROD PESCATORE, JORDAN PESCATORE,
CAROLE PESCATORE HARPSTER, RICHARD PESCATORE, and
JOHN PESCATORE;

       Third-Party Interpleader Defendants/Crossclaimants,

       v.

ANTONIO CABALLERO,

      Third-Party Interpleader Defendant/Crossclaim Defendant.
______________________________________/

                NOTICE OF JOINT OMNIBUS MOTION ON
       STANSELL & PESCATORE PLAINTIFFS’ INTERPLEADER ACTION,
     AFFIRMATIVE DEFENSES, AND CROSSCLAIMS AGAINST CABALLERO
      Case 1:16-mc-00405-LGS-SN Document 330 Filed 07/30/21 Page 2 of 11




       The Stansell Plaintiffs in Case No. 16-mc-405, and the Pescatore Plaintiffs in Related Case

No. 18-mc-545 (collectively, the “Stansell/Pescatore Plaintiffs”), hereby file their Notice of

Motion pursuant to the Court’s June 24, 2021 Order [Dkt. No. 314] and Local Civ. R. 7.1.

       Applicable rules or statutes pursuant to which the motion is brought:

·   28 U.S.C. § 1331, federal question jurisdiction
·   28 U.S.C. § 1335, federal interpleader statute
·   28 U.S.C. § 1367(a), supplemental jurisdiction
·   28 U.S.C. § 2201(a), federal declaratory judgment statute
·   18 U.S.C. § 2333(a) “ACTION AND JURISDICTION”, Anti-Terrorism Act (“ATA”)
·   28 U.S.C § 1610 Note, Section 201 of the Terrorism Risk Insurance Act of 2002 (“TRIA”),
    Pub. L. No. 107-297; 116 Stat. 2337
·   Rule 12(c), Federal Rules of Civil Procedure, judgment on the pleadings
·   Rule 56, Federal Rules of Civil Procedure, summary judgment
·   Rule 57, Federal Rules of Civil Procedure, declaratory judgment
·   Rule 60(b)(4), Federal Rules of Civil Procedure, void judgment

       Specific relief sought by the Stansell/Pescatore motion:

       The Stansell/Pescatore Plaintiffs are U.S. national terrorism victims and judgment creditors

of the Defendant Foreign Terrorist Organization the FARC. They obtained court orders declaring

various foreign persons and entities to be agencies or instrumentalities of the FARC. They have

also obtained post-judgment TRIA writs of execution that have been levied upon blocked assets

held by turnover respondents Citibank, N.A., Equiniti Trust Company and Sumitomo Mitsui

Banking Corp. (collectively, the “Garnishees”).             The victims and claimants in the

Stansell/Pescatore actions were all U.S. nationals at the time of the subject terrorist acts.

       Intervenor Antonio Caballero challenges the Stansell/Pescatore turnover actions, but he has

no standing to do so because his underlying judgment is void and unenforceable. The undisputed

facts are that Mr. Caballero’s judgment arose from the 1999 kidnapping and murder of Mr.

Caballero’s father in Colombia by the Colombian FARC terrorist organization when neither Mr.

Caballero nor his father were U.S. nationals. The Caballero kidnapping for ransom was not aimed


                                                  2
        Case 1:16-mc-00405-LGS-SN Document 330 Filed 07/30/21 Page 3 of 11




at the United States and no ransom demands were sent into this country. Accordingly, the court

that issued Mr. Caballero’s ATA judgment never had subject matter under 18 U.S.C. § 2333(a),

which only authorizes ATA actions by U.S. nationals. It also never had personal jurisdiction over

the FARC because the Caballero kidnapping and murder did not have a sufficient jurisdictional

connection to the United States. In any event, Mr. Caballero’s judgment for economic damages

has already been fully satisfied because he has recovered over $11 million and exceeded any

damages he may be entitled.

          Accordingly, the Stansell/Pescatore Plaintiffs’ instant motion seeks entry of declaratory

judgment under Fed. R. Civ. P. 57, and/or judgment on the interpleader pleadings under Rule 12(c),

and/or summary judgment under Rule 56,1 and/or relief under Rule 60(b)(4) declaring that:

          (1) Mr. Caballero’s Florida ATA judgment is void for lack of subject jurisdiction because

              neither Mr. Caballero’s nor his father were U.S. nationals when they harmed, and/or;

          (2) Mr. Caballero’s Florida ATA judgment is void because the court lacked personal

              jurisdiction over the FARC, or;

          (3) in the alternative, Mr. Caballero’s judgment has already been fully satisfied.

Respectfully submitted,                                                                       July 30, 2021

    /s/ Newton P. Porter                                  /s/ Nathaniel A. Tarnor
    NEWTON P. PORTER                                      Nathaniel A. Tarnor
    TONY KORVICK                                          Hagens Berman Sobol Shapiro LLP
    (Admitted Pro Hac Vice)                               322 8th Avenue, Suite 802
    nporter@porterandkorvick.com                          New York, NY 10001
    tkorvick@porterandkorvick.com                         Telephone: (646) 543-4992
    PORTER & KORVICK, P.A.                                Email: NathanT@hbsslaw.com
    9655 South Dixie Highway Suite 208                    Counsel for the Pescatore
    Miami, Florida 33156                                  Plaintiffs/Judgment Creditors
    Telephone: (305) 373-5040
    Attorneys for the Stansell Plaintiffs



1
    A Statement of Material Facts is annexed to this Notice pursuant to Local Rule 56.1 a).
                                                      3
     Case 1:16-mc-00405-LGS-SN Document 330 Filed 07/30/21 Page 4 of 11




                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on July 30, 2021, I electronically filed the foregoing with the Clerk of
the Court by using the CM/ECF system. I further certify that I served the foregoing document by
electronic mail or certified or registered mail to the following persons:

       OFFICE OF FOREIGN ASSETS CONTROL
       U.S. Department of the Treasury
       1500 Pennsylvania Ave. NW
       Washington DC
       Via email to OFAC counsel in compliance with 31 CFR 501.605

None of the FARC defendants have appeared and defaults were properly entered against them all
prior to entry of the Default Judgment. Accordingly, no further notice, service of pleadings,
motions or writs is required to be served on the FARC or the individual FARC members identified
in the ATA Judgment. Fed. R. Civ. P. 5(a)(2).

                                           /s/ Newton P. Porter
                                           NEWTON P. PORTER
                                           (Florida Bar No. 833738)
                                           (Admitted Pro Hac Vice DE 4)
                                           Attorneys for Plaintiffs
                                           PORTER & KORVICK, P.A.
                                           9655 South Dixie Highway Suite 208
                                           Miami, Florida 33156
                                           Telephone: (305) 373-5040
                                           Fax:           (305) 668-9154
                                           nporter@porterandkorvick.com




                                              4
Case 1:16-mc-00405-LGS-SN Document 330 Filed 07/30/21 Page 5 of 11




                                   Stansell v. FARC,
                                   CASE NO.: 1:16-mc-405-LGS-SN
                                   Pescatore v. FARC,
                                   Related Case No. 1:18-mc-545-LGS-SN




                      ANNEX
                               1
        STATEMENT OF
       MATERIAL FACTS
     Case 1:16-mc-00405-LGS-SN Document 330 Filed 07/30/21 Page 6 of 11




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

 KEITH STANSELL, et al.                        CASE NO.: 1:16-mc-405-LGS-SN
                                               Related Case No. 1:18-mc-545-LGS-SN

        Plaintiffs,

        v.

 REVOLUTIONARY ARMED
 FORCES OF COLOMBIA (FARC); et al.,

        Defendants,

        v.

CITIBANK, N.A.,
EQUINITI TRUST COMPANY,
SUMITOMO MITSUI BANKING CORP.

      Turnover Respondents/Third-Party Plaintiffs.
__________________________________________/

KEITH STANSELL, MARC GONSALVES, THOMAS HOWES,
JUDITH JANIS, CHRISTOPHER JANIS, MICHAEL JANIS,
JONATHAN JANIS, OLIVIA PESCATORE, JOSH PESCATORE,
JADA PESCATORE, JARROD PESCATORE, JORDAN PESCATORE,
CAROLE PESCATORE HARPSTER, RICHARD PESCATORE, and
JOHN PESCATORE;

       Third-Party Interpleader Defendants/Crossclaimants,

       v.

ANTONIO CABALLERO,

      Third-Party Interpleader Defendant/Crossclaim Defendant.
______________________________________/

                       STANSELL & PESCATORE PLAINTIFFS’
                         STATEMENT OF MATERIAL FACTS
       Case 1:16-mc-00405-LGS-SN Document 330 Filed 07/30/21 Page 7 of 11




        1.       Intervenor Antonio Caballero is the surviving son of Carlos Caballero (“the

Victim”). Stansell/Pescatore Joint App. Dkt. No. 250-1 at 2.

        2.       Intervenor Antonio Caballero was a Citizen of Colombia, not a United States

national, at the time of his father’s 1999 kidnapping and murder in Colombia. Dkt. No. 250-1 at

¶ 2.

        3.       Intervenor’s deceased father, Carlos Caballero, was a citizen of Colombia, not a

United States national, at the time of his 1999 kidnapping and murder in Colombia. Dkt. No.

250-1 at ¶ 59.

        4.       At the time of his abduction in Colombia, Mr. Caballero (the “Victim”) was 76

years old. Dkt. No. 250-1 at ¶ 68.

        5.       Mr. Caballero was a Colombian kidnapped for ransom and murdered in Colombia

by a Colombian terrorist organization. Dkt. No. 250-1 at ¶¶ 69, 72, 74, 79.

        6.       Antonio Caballero’s father was “injured in his person”—kidnapped for ransom and

then murdered—but he was never a U.S. national. Dkt. No. 250-1 at ¶ 59, 69, 72, 74, 79.

        7.       Over a decade after the kidnapping and murder in Colombia, Caballero filed his

initial compliant against the FARC in Florida state court in 2012. Antonio Caballero vs. Fuerzas

Armadas Revolucionarios de Colombia aka FARC-EP and Ejercito Liberacion Nacional aka ELN,

Miami-Dade Circuit Case No. 2012-48803-CA-02.

        8.       The Florida state court complaint alleged jurisdiction under the Alien Tort Statute

(“ATS”), 28 U.S.C. § 1350, the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

18 U.S.C. §§ 1961-1968, Colombian law, and Florida law. Dkt. No. 250-1 at 4.

        9.       At the time of the filing of his state court complaint, Intervenor Caballero was still

a citizen of Colombia and a resident alien residing in Florida. Dkt. No. 250-1 at ¶¶ 2, 70.



                                                   2
      Case 1:16-mc-00405-LGS-SN Document 330 Filed 07/30/21 Page 8 of 11




        10.    At all times relevant to this action, the Victim was a resident and citizen of

Colombia. Dkt. No. 250-1 at ¶ 59.

        11.    While traveling to Pivijay, Magdalena, in Colombia the Victim was abducted

by ELN forces. Dkt. No. 250-1 at ¶ 67.

        12.    The ELN is a designated Foreign Terrorist Organization operating in

Colombia. Dkt. No. 250-1 at ¶ 41.

        13.    The FARC remains a designated Foreign Terrorist Organization and has

always been at home in Colombia trying to overthrow the Colombian government. Dkt.

No. 250-1 at ¶¶ 25, 35, 36, 38.

        14.    The FARC has never been at home in the United States. Dkt. No. 250-1 at

¶¶ 25, 35, 36, 38.

        15.    Caballero’s father was not targeted as an American. Dkt. No. 250-1 at ¶ 59.

        16.    The FARC never sent any ransom demand into the United States for Mr.

Caballero. Dkt. No. 250-1 at ¶¶ 2, 59, 70, 74.

        17.    The Victim remained in the custody of FARC and ELN forces who were

working in conjunction to conspire and profit from kidnapping the Victim. Dkt. No. 250-

1 at ¶ 69.

        18.    At the time of the Victim’s kidnapping, Intervenor Caballero, the Victim’s

son, was living in Barranquilla, Colombia. Dkt. No. 250-1 at ¶ 70.

        19.    Throughout the Victim’s captivity, the Caballero family was contacted

regularly by the kidnappers in an ongoing effort to compel them to pay a ransom for the

Victim’s safety and freedom. Dkt. No. 250-1 at ¶ 74.




                                                 3
      Case 1:16-mc-00405-LGS-SN Document 330 Filed 07/30/21 Page 9 of 11




          20.   FARC and ELN forces demanded six million dollars ($6 Million) to secure

the Victim’s safety and release. Dkt. No. 250-1 at ¶ 74.

          21.   The Victim was targeted because of his political affiliations, official anti-

narcotics positions, and as a source of potential ransom funds to finance the Defendants’

terrorist activities and criminal enterprises, including the kidnappers’ extensive narco-

trafficking operations. Dkt. No. 250-1 at ¶ 82.

          22.   The FARC did not expressly aim its conduct at either Caballero or the Victim as

U.S. nationals. Dkt. No. 250-1 at ¶¶ 2, 59.

          23.   The kidnapping and murder of the victim was not the result of any FARC tort

committed in Florida or the United States. Dkt. No. 250-1 at ¶¶ 66, 67, 69, 71, 74, 79, 80.

          24.   The kidnapping for ransom and murder in Colombia did not arise from or relate to

the FARC’s cocaine export activities in the United States. Dkt. No. 250-1 at ¶¶ 66, 67, 69, 71, 74,

79, 80.

          25.   Mr. Caballero’s father was killed because of his political affiliations and the

family’s ability to pay a ransom. Dkt. No. 250-1 at ¶¶ 82, 84.

          26.   The Caballero family’s Colombian property was a “conjunction of dirt paths

(‘caminos’) through which drugs could be moved through the region.” Dkt. No. 250-2 ¶ 58.

          27.    The Caballero property in Colombia was not a jumping off point for FARC

cocaine to the United States. Dkt. No. 250-2 ¶ 58.

          28.   The Florida state court expressly found that there were no airstrips or navigable

waterways to reach the ocean on the Caballero land. Dkt. No. 250-2 ¶ 53 (“Airstrips were located

to the east and west of the properties.”); id. at ¶ 54 (“The properties were also located within a few




                                                  4
     Case 1:16-mc-00405-LGS-SN Document 330 Filed 07/30/21 Page 10 of 11




miles of the Magdalena River, where it was reported drug traffickers would frequently transship

drugs to the Colombia coast or other offloading points.”). Id. at ¶¶ 59-63.

       29.     In 2018, 19 years after his father’s death, Antonio Caballero—already holding a

2014 state court judgment for over $146 million—filed a new lawsuit under the Anti-Terrorism

Act, (“ATA”), 18 U.S.C. § 2333, based on the same underlying facts that gave rise to his state

court judgment. Antonio Caballero vs. FARC, ELN and NDVC, Case No. 1:18-cv-25337 (S.D.

Fla.); Dkt. No. 250-15.

       30.     In 2018, Intervenor Caballero alleged that he had become a U.S. national and was,

therefore, eligible to file new claims for terrorism under the ATA. Dkt. No. 250-15 at ¶¶ 2-3.

       31.     No collateral attack or challenge was ever made regarding the personal

jurisdiction over the defendant FARC in the state trial court or on appeal. Antonio Caballero vs.

Fuerzas Armadas Revolucionarios de Colombia aka FARC-EP and Ejercito Liberacion

Nacional aka ELN, Miami-Dade Circuit Case No. 2012-48803-CA-02; Prodira Casa de Cambio,

S.A. de C.V. vs. Antonio Caballero, Florida Third District Court of Appeal Case No. 3D-16-487.

       32.     Caballero’s motion for default judgment against the FARC in the federal court

ATA action does not address personal jurisdiction over the FARC. Dkt. No. 250-16.

       33.     The Southern District of Florida in the 2018 ATA action never once addressed the

issue of personal jurisdiction over the FARC. Antonio Caballero vs. FARC, ELN and NDVC,

Case No. 1:18-cv-25337 (S.D. Fla.); Dkt. No. 250-17.

       34.     The Southern District of Florida gave preclusive effect to the state court

judgment’s damages award. Dkt. No. 250-17 at 7-8.

       35.     Intervenor Antonio Caballero was never injured in his person by the FARC or the

ELN. Dkt. No. 250-1.



                                                 5
     Case 1:16-mc-00405-LGS-SN Document 330 Filed 07/30/21 Page 11 of 11




       36.      The Southern District of Florida found that Caballero’s state court damages for

economic losses when he left Colombia included $1,729,667.00 “for actual compensatory,

economic damages,” which was then trebled to $5,189,001.00. Dkt. No. 250-17 at 7-8, 14.

       37.      Antonio Caballero has already recovered $11,826,085.50 as of March 17, 2021.

Caballero v. FARC, Case No. 3:20-cv-01939 (D. Conn.); Dkt. No. 86 Notice of Partial

Satisfaction.



Respectfully submitted,                                                             July 30, 2021

 /s/_Newton P. Porter                                /s/ Nathaniel A. Tarnor
 NEWTON P. PORTER                                    Nathaniel A. Tarnor
 TONY KORVICK                                        Hagens Berman Sobol Shapiro, LLP
 (Admitted Pro Hac Vice)                             322 8th Avenue, Suite 802
 nporter@porterandkorvick.com                        New York, NY 10001
 tkorvick@porterandkorvick.com                       Telephone: (646) 543-4992
 PORTER & KORVICK, P.A.                              Email: NathanT@hbsslaw.com
 9655 South Dixie Highway Suite 208                  Counsel for the Pescatore
 Miami, Florida 33156                                Plaintiffs/Judgment Creditors
 Telephone: (305) 373-5040
 Attorneys for the Stansell Plaintiffs




                                                 6
